Citation Nr: 1302775	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  The Veteran's service connection claim for sinusitis was initially denied by an unappealed May 1988 rating decision.

2.  The RO last declined to reopen the Veteran's right eye disorder service connection claim in an unappealed October 2005 rating decision.

3.  The evidence submitted since October 2005 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The criteria for reopening a service connection claim for sinusitis have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2007 notice letter was provided to the Veteran prior to the initial adjudication of his claim.  This letter satisfied VA's notice requirements by apprising the Veteran of the criteria for establishing service connection, as well as the regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter advised the Veteran that his claim had been previously denied and the reasons for the prior denials.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; no private treatment records were identified by the Veteran.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

A VA examination was conducted in March 2010, and the examination is sufficient, as the corresponding examination report reflects that the examiner conducted a relevant otolaryngological examination of the Veteran.  No medical opinion was obtained in conjunction with the examination because no sinus disorder was diagnosed. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Claim to Reopen

In an unappealed May 1988 rating decision, the RO denied service connection for sinusitis.  The RO last declined to reopen the service connection claim in an unappealed October 2005 rating decision.  The Veteran did not submit any evidence relevant to this claim within one year of the issuance of this decision and it is now final.  38 C.F.R. § 3.156(b).  

A previously denied claim may be reopened by the submission of new and material evidence.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

 Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).  

Evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The RO declined to reopen the Veteran's claim in October 2005 because the evidence failed to reflect a current diagnosis of sinusitis.  

When the RO last considered the Veteran's claim in October 2005, the Veteran's service treatment records reflected that the Veteran had undergone sinus surgery during service, in August 1985.  The Veteran was discharged from service in June 1987, and simultaneously filed a service connection for "nose surgery/sinus block." In May 1988, the Veteran was granted service connection for the residuals of his sinus surgery, a turbinate resection, but denied service connection for sinusitis.  There was no evidence of sinusitis, as the Veteran had failed to report for his VA otolargylogical examination.  

VA treatment records reflected the Veteran's treatment for rhinitis in June 2002 and that he was prescribed a nasal spray to treat his nasal congestion in May 2004.  The Veteran failed to appear for a VA otolaryngological examination in July 2005.

Since the Veteran's claim was last adjudicated by the RO in October 2005, relevant VA treatment records and a VA examination report have been obtained.  These VA treatment records reflect a continuation of the Veteran's prescription nasal spray, as well as prescriptions for antihistamines.  In March 2005, prior to the receipt of the Veteran's claim to reopen in January 2007, the Veteran was diagnosed with sinusitis.  

In March 2010, a VA examiner found no evidence of sinusitis.  In March 2012, the Veteran testified that he experiences sinus symptoms that he believes are attributable to his in-service sinus surgery.  He testified that he has been prescribed a prescription nasal spray to treat his symptoms.

The Veteran's hearing testimony is redundant of his contentions already of record;  he continues to assert that he experiences service-related sinusitis.  

The medical records and examination reports associated with the claim file subsequent to the last final denial, while new, fail to reflect that the Veteran has been diagnosed with sinusitis during the pendency of this appeal, as the only sinusitis diagnosis predates the Veteran's claim by nearly two years.  The March 2010 VA examination report definitively confirms that the Veteran does not currently have sinusitis.   See Shade, 24 Vet. App. at 118.

New and material evidence having not been presented, the preponderance of the evidence is against the claim to reopen; there is no doubt to be resolved; and reopening the claim is not warranted.


ORDER

New and material evidence has not been presented to reopen a service connection claim for sinusitis, and reopening is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


